The plaintiff, Catherine Barber, appeals from a Superior Court judgment dismissing her amended complaint that raised several claims for relief against the defendants, a Superior Court judge and, based on the judge's actions, the Commonwealth.
The plaintiff's suit against the defendants is based on the defendant judge's actions in a previous suit filed by the plaintiff in which summary judgment entered against the plaintiff. The judgment in that previous suit was affirmed by this court on appeal. See Barber v. Living Care Villages of Mass., Inc., North Hill SNF, 87 Mass. App. Ct. 1112 (2015) (memorandum and order pursuant to our rule 1:28). Here, for the reasons stated in the order allowing the defendants' motion to dismiss, we affirm the judgment.
Judgment affirmed.